Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims, Warning
Applicant is advised that should claims 4-10 be found allowable, claims 14-20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Objections
Claims 8 and 17-19 are objected to because of the following informalities:
Claim 8 recites “the tool would be combinable would other measurement tools” (emphasis added) where --the tool would be combinable with other measurement tools-- would be expected.
Claim 17 recites “the x-ray source energy are modulated” (emphasis added) where --the x-ray source energy is modulated-- would be expected.
Claim 18 is objected to for the same reason as that of claim 8.
Claim 19 recites “measurement are” (emphasis added) where --measurement is-- would be expected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the limitations “the density of material volumes” in lines 1-2 and “the density of the cement annuli” in line 8.  There is insufficient antecedent basis for these limitations (including “the cement annuli”) in the claim.

Regarding claims 2-20, the claims are rejected due to their dependence on claim 1.

Regarding claim 6, the claim recites the limitation “the shortest-axial offset imaging detector array” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the claim recites the limitations “the x-ray source energy” in line 1, “the optimum-detector axial offset” in line 2, and “the creation of response sensitivity functions” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 10, the claim recites the limitations “the position” in line 1 and “the formation surrounding the cased wellbore” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, for the latter limitation, Examiner has considered --the formation surrounding the borehole-- such as recited in claim 1.

Regarding claim 15, the claim recites the limitation “the output” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the claim recites the limitation “the shortest-axial offset detector” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the claim recites the limitations “the x-ray source energy” in line 1, “the optimum-detector axial offset” in lines 1-2, and “the creation of response sensitivity functions” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 20, the claim is rejected for the same reasons given above regarding claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smaardyk (GB 2497857; a copy is included in parent application 15/903,155 with the information disclosure statement filed 23 May 2018).

	Regarding claim 1, as best understood, Smaardyk discloses an x-ray based cement evaluation tool 400A for measurement of density of material volumes (different weight densities of cement; page 23, lines 8-25, fig. 13) within single, dual and multiple-casing wellbore environments (single casing with casing 437, page 23, lines 8-25; dual and multiple casings with inner casing 412 and outer casing 410, page 18, lines 15-27), wherein said tool comprises: an internal length comprising a sonde section 230, wherein said sonde section 230 further comprises an x-ray source 220 (page 9, lines 11-27, fig. 2); a radiation shield 248 for radiation measuring detectors 240 (page 12, lines 4-10, fig. 2); sonde-dependent electronics 260 (page 9, lines 17-18, fig. 2); and a plurality of tool logic electronics (262, 263) and PSUs 264 (page 13, lines 15-23, fig. 2), wherein the tool 400A uses x-rays (x-rays recited in page 9, lines 20-27) to illuminate a formation 404 surrounding a borehole 402 and a plurality of detectors 426 are used to measure density of cement annuli 420 and variations in density within (e.g., standard weight cement 442 and light weight cement 440; page 23, lines 8-25; fig. 13; plurality of detectors 426 recited in page 24, lines 13-14).
 
	Regarding claim 4, as best understood, Smaardyk discloses the tool of claim 1, wherein the tool 200 is configured so as to permit through-wiring (connecting electronics 260 to detectors 240 and source 220 as seen in fig. 2; page 13, lines 8-23).

	Regarding claim 7, as best understood, Smaardyk discloses the tool of claim 1, wherein x-ray source energy can be modulated (amplitude, frequency, phase modulated, or any combination thereof; page 9, lines 20-27) to modify optimum-detector axial offset in order to aid creation of response sensitivity functions (adjusting source to detector spacing to adjust segmented views; page 15, lines 15-23).

	Regarding claim 14, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 14, Examiner refers to the rejection of claim 4 above.

	Regarding claim 17, as best understood, Smaardyk discloses the tool of claim 1, wherein x-ray source energy is modulated (amplitude, frequency, phase modulated, or any combination thereof; page 9, lines 20-27) to modify optimum-detector axial offset in order to aid creation of response sensitivity functions (adjusting source to detector spacing to adjust segmented views; page 15, lines 15-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8, 10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above, and further in view of Orban (US 2008/0061225).

	Regarding claim 2, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	Orban discloses a detector that is used to measure casing (casing, par. [0187]) standoff such that other detector responses (used for imaging) are compensated for tool stand-off and centralization (full compensation including determining centralization by measuring standoff versus azimuth; par. [0122]-[0128]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings so Orban to include a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	One would have been motivated to do so do so to gain an advantage recited in Orban of improving imaging performance (Orban, par. [0125]).

	Regarding claim 3, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose said shield further comprises tungsten.
	Orban discloses a shield comprises tungsten (par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Orban so that the shield comprises tungsten, since it has been held to be obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to have the shield comprise tungsten to gain an advantage recited in Orban of using a heavy metal to suppress undesired radiation (Orban, par. [0017]).

	Regarding claim 6, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose a shortest-axial offset detector is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
	Orban discloses a shortest-axial offset detector (short spacing detector used in “spine & ribs” processing; par. [0161]-[0165]) is configured to distribute (in conjunction with the long spacing detectors used in “spine & ribs” processing; par. [0161]-[0165]) incoming photons into energy classification such that photoelectric measurements may be made (par. [0008]-[0009], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Orban so that a shortest-axial offset detector is configured to distribute incoming photons into energy classifications such that photoelectric measurements may be made.
	One would have been motivated to do so to gain an advantage recited in Orban of allowing for cancellation of effects of mud cake (Orban, par. [0161]).

	Regarding claim 8, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose the tool would be combinable with other measurement tools comprising one or more of neutron-porosity, natural gamma and array induction tools.
	Orban discloses a sensor array capable of X-ray and neutron-porosity measurements (par. [0008]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Orban so that the tool (performing x-ray measurements) would be combinable with neutron-porosity tools, since it has been held to be obvious to make in one piece an article which has formerly been formed in multiple pieces. See MPEP 2144.04 (V)(B).
	One would have been motivated to do so gain an advantage recited in Orban of permitting a single controller to gather multiple types of measurements, including x-ray and neutron-porosity measurements (Orban, par. [0008]).

	Regarding claim 10, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose the tool would be used to determine position, distribution and volume of fractures, either natural or artificial, within the formation surrounding the cased borehole.
	Orban discloses a tool determines position, distribution and volume of fractures (cracks; assessing the presence of local damage, such as cracks, par. [0198], including azimuthal discrimination, par. [0033], and depth, par. [0125]), together determine position, distribution, and volume of cracks), either natural or artificial (i.e., by definition the cracks must be natural or artificial, in the inclusive “or” sense), within a formation (well) surrounding borehole (par. [0198]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Orban so that the tool would be used to determine position, distribution and volume of fractures, either natural or artificial, within the formation surrounding the cased borehole.
	One would have been motivated to do so to gain an advantage recited in Orban of being able to evaluate the state of tubulars in a well (Orban, par. [0198]).

	Regarding claim 16, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 16, Examiner refers to the rejection of claim 6 above.

	Regarding claim 18, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 18, Examiner refers to the rejection of claim 8 above.

	Regarding claim 20, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 20, Examiner refers to the rejection of claim 10 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above, and further in view of Groves (US 2013/0308753).

	Regarding claim 5, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose a plurality of reference detectors is used to monitor output of the x-ray source.
	Groves discloses a reference detector 212 is used to monitor output of an x-ray source 210 (par. [0019], [0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Groves so that a reference detector is used to monitor output of the x-ray source.
	One would have been motivated to do so to gain an advantage recited in Groves of ensuring a stable flux of emitted X-rays (Groves, par. [0022]).

	Regarding claim 15, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 15, Examiner refers to the rejection of claim 5 above.
		
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above, and further in view of Berkcan (US 2016/0061991).

	Regarding claim 9, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose an azimuthally segmented acoustic measurement is integrated into the tool.
	Berkcan discloses an azimuthally segmented acoustic measurement is integrated into a tool 104 (par. [0020]-[0021], [0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Berkcan so that an azimuthally segmented acoustic measurement is integrated into the tool.
	One would have been motivated to do so to gain an advantage recited in Berkcan of combining acoustic and x-ray measurements to determine the integrity of a well structure (Berkcan, par. [0020]).

	Regarding claim 19, as best understood, Smaardyk discloses the tool of claim 1, and for the further limitations of claim 19, Examiner refers to the rejection of claim 9 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above, and further in view of Villegas (US 2011/0285398).

	Regarding claim 11, as best understood, Smaardyk discloses the tool of claim 1, but does not expressly disclose the tool is integrated into a logging-while-drilling assembly.
	Villegas discloses a tool is integrated into a logging-while-drilling assembly (par. [0062]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Villegas so that the tool is integrated into a logging-while-drilling assembly.
	One would have been motivated to do so to save time by logging while drilling as compared to drilling first, then logging.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above, and further in view of Mumby (US 4,386,422).

	Regarding claim 12, as best understood, Smaardyk discloses the tool of claim 1, wherein the tool is powered by a battery (page 13, line 16).
	Smaardyk does not expressly disclose the tool is powered by mud-turbine generators.
	Mumby discloses a tool is powered by a battery or mud-turbine generator (col. 4 ln. 50-61).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk with the teachings of Mumby so that the tool is powered by a mud-turbine generator.
	One would have been motivated to do so to take advantage of the mud used for drilling a borehole such as disclosed by Mumby (Mumby, col. 3, ln. 41-49) for providing power.
	While Smaardyk modified teaches a mud-turbine generator as described above, Smaardyk modified does not expressly disclose mud-turbine generators.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the mud-turbine generator, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
	One would have been motivated to do so to increase the power available to the tool.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk as applied to claim 1 above.

	Regarding claim 13, as best understood, Smaardyk discloses the tool of claim 1, wherein the tool is powered by a battery (page 13, line 16).
	Smaardyk does not expressly disclose batteries.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the battery, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
	One would have been motivated to do so to increase the power available to the tool.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/383,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are, except for minor changes in phrasing and order of limitations, identical to reference claims 1-20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
This is a continuation of applicant's earlier Application No. 15/903,155.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. The claims in the instant application are identical to those filed 23 February 2018 in the parent application. The prior art rejections in the instant application are identical to those in the non-final rejection issued 16 April 2019 in the parent application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884